Fourth Court of Appeals
                                    San Antonio, Texas
                                         November 2, 2022

                                        No. 04-22-00402-CV

                                   Jose Mario BALLESTEROS,
                                            Appellant

                                                  v.

                                   Sonia Rocio BARRIENTOS,
                                            Appellee

                    From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2021FLA001101D1
                           Honorable Jose A. Lopez, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notification of late record stating that the appellant failed
to pay or make arrangements to pay the fee for preparing the clerk’s record and that appellant is
not entitled to preparation of the clerk’s record without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court on or before
November 17, 2022 that either: (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of
appeal if appellant fails to comply with an order of this court).


                                                       _________________________________
                                                       Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court